Fourth Court of Appeals
                                         San Antonio, Texas

                                                 May 15, 2019

                                            No. 04-14-00558-CV

                                           Edna A. MARTINEZ,
                                                 Appellant

                                                        v.

                            STATE OFFICE OF RISK MANAGEMENT,
                                          Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2001-CI-17102
                            Honorable Antonia Arteaga, Judge Presiding


                                                ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice (joins dissenting opinion)
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice1
                 Beth Watkins, Justice (not participating)
                 Liza A. Rodriguez, Justice (dissenting by opinion)

      The Court has considered the Motion for Reconsideration En Banc filed by Appellant
Edna A. Martinez, and the motion is DENIED.



           It is so ORDERED on this 15th day of May, 2019.




1
  Justice Rios votes to deny the motion for reconsideration en banc because neither of the requirements for en banc
consideration are satisfied in this case. See TEX. R. APP. P. 41.2(c) (providing that en banc consideration is “not
favored” and “should not be ordered unless necessary to secure or maintain uniformity of a court’s decisions” or
unless required by “extraordinary circumstances”).
                                          PER CURIAM

ATTESTED TO: __________________________
             KEITH E. HOTTLE,
             Clerk of Court